DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LORENCE WOODWARD,
                            Appellant,

                                    v.

      ORATOR E. WOODWARD, individually and as trustee of
 THE MARY T. WOODWARD TRUST OF 1972, SERENA WOODWARD
      TRUST OF 2002, and THE EL BRAVO TRUST OF 2002,
                 and SERENA WOODWARD,
                          Appellees.

                              No. 4D20-2105

                              [July 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2012-CP-
001748-XXXX-NB.

  Lisa Paige Glass of Glass Law Office, P.A., Boca Raton, for appellant.

  David L. Gorman of David L. Gorman, P.A., North Palm Beach, for
appellee Orator E. Woodward.

  Theodore S. Kypreos of Jones Foster P.A., West Palm Beach, for
appellee Serena Woodward.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.